Judgment affirmed.

Certiorari. Practice. Before Judge McWhorter. Taliaferro superior court. February term, 1891.
J. W. Hixon, by J. H. Lumpion, for plaintiff in error.
Horace M. Holden, contra.
Mrs. Little sued Richards iu a justice’s court, and obtained a verdict. Richards carried the case to the superior court by certiorari, but it does not appear what error was assigned in' his petition therefor. The evidence at the trial before the jury iu the justice’s court appeared; aud it was further stated iu the petitiou for certiorari that certain rulings were made by the justice. As to these rulings the justice stated in his answer that the petition was incorrect; and Richards traversed this part of the answer. The superior court dismissed the certiorari, and struck the traverse; and to these rulings Richards excepted.